PCIJ_AB_76_PanevezysSaldutiskisRailway_EST_LTU_1939-02-28_JUD_01_ME_02_EN.txt. 30

DISSENTING OPINION BY JONKHEER VAN EYSINGA.
[Translation.]

The judgment decides that the first objection raised by the
Lithuanian Government as a preliminary objection does not
possess that character. This decision had not yet been taken
by the Court’s Order of June 30th, 1938. The result of this way
of proceeding would be that if it were necessary to adjudicate
on the merits of this dispute between Estonia and Lithuania,
the Court could only do so in a third phase of the proceed-
ings. It may be questioned whether this way of proceeding
is a very happy one. It is moreover not in accordance with the
procedure laid down by Article 62 of the Rules of Court with
regard to preliminary objections. Under that Article, which
was introduced after mature reflection in 1926 as Article 38,
the Court must decide as to the preliminary character of objec-
tions as soon as they are raised as such, after which, unless
the Court upholds the objections, it has the choice of rejecting
them or joining them to the merits. Article 62 of the Rules
very rightly does not contemplate a third possibility consisting
in leaving open the question whether objections are or are not
preliminary in character and joining them nevertheless to the
merits.

*
* *

The first preliminary objection of the Lithuanian Government
to the Estonian Government’s claims is to the effect that the
latter Government has not observed ‘the rule of international
law according to which a claim must be a national claim not
only at the time of its presentation but also at the time when
the injury was suffered’.

In this connection, the following observations should be made.

It appears from the memorials and oral arguments which
were already before the Court in the first stage of the proceed-
ings in regard to this dispute, that is to say in June 1938,
that the unlawful act complained of by the Estonian Govern-
ment is the seizure by the Lithuanian Government in Septem-
ber 1919 of the Panevezys-Saldutiskis railway. And it is not
denied that at that date the Esimene Juurdeveo Raudteede
Selts Venemaal (First Company of Secondary Railways in
Russia), whose case the Estonian Government has taken up,
could not possess Estonian nationality.

The Lithuanian Government. contends that the Company was
only founded in 1923 and that consequently it then received

30
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. VAN EYSINGA 31

Estonian nationality. On the other hand, the Estonian Govern-
ment contends that the Estonian Company is none other than
the First Russian Company, founded in 1892, the nationality
and statutes of which were altered following the world war
and after 1919. It is therefore unnecessary to settle the ques-
tion which of the two Parties is right with regard to this point
—à thing which it would only be possible to do by entering
upon the merits of the dispute—in order to decide whether or
not we are dealing with a preliminary objection. For no matter
which of the two lines of argument is correct, the fact remains
that at the time when the injury was suffered, the Company
did not possess Estonian nationality and that, consequently, the
rule of international law which the Lithuanian Government
adduces is applicable, at all events if it exists in the absolute
form attributed to it by that Government.

But it is precisely in regard to this point that there appears
to be ground for serious doubt; for the Lithuanian Agent has
not succeeded in establishing the existence of the rule in the
absolute form attributed to it according to the Lithuanian
‘ argument.

To decide the question whether an unwritten rule of inter-
national law is really a hard and fast rule, it does not suffice
to present general considerations—which in some circumstances
may be sufficient; it is also necessary to consider the legal
situation in which the rule has to be applied in a particular
case. This has not been done in the present case.

It should be added that, if the Estonian contention that the
Esimene is no other than the First Company were correct, the
rule adduced by the first Lithuanian objection would be open
to other criticisms besides that relating to the lack of proof
of the existence of such a rule. These criticisms will be set
out first in the following observations, which will do not more
than touch upon the merits of the dispute.

The train of events underlying the present dispute falls within
the branch of international law known as State succession. At
a certain moment portions of the old Russian Empire, includ-
ing Lithuania, became independent States; what had previously
been a part of Russia, of the Russian people and of the Russian
authorities, was now Estonia, the Estonian people and the
Estonian authorities. All the powers which the Estonian Govern-
ment can now exercise are new in the sense that these same
powers previously belonged to another State, namely Russia.

There exists no general statute governing the part of inter-
national law relating to State succession, and the treaties which
deal with the matter, such as the Treaty of Peace of Tartu
between Russia and Estonia, signed on February 2nd, 1920,
which came into force on March 29th, 1920, define sometimes

3r
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. VAN EYSINGA 32

one part, sometimes another of the law of State succession;
all depends on the degree of importance attributed by the
parties to the particular treaty to these sections of interna-
tional law in the actual conditions which confront them. That
being so, it will be seen that the question of the transfer of
the registered offices of joint-stock companies and consequently
the question of their nationality would have assumed another
aspect if Russia had not passed through a tremendous revo-
lution leading to a very far-reaching nationalization of private
property, but had remained a State attaching great importance
to the inviolability of private property.

A treaty such as the Treaty of Tartu may provide that the
local inhabitants and likewise corporations, whether joint-stock
companies or otherwise, which are situated in the territory of
the new State, shall acquire the latter’s nationality. The Treaty
of Tartu does not say so expressis verbis. On the other hand,
other aspects of the law of State succession were dealt with
therein in special articles covering such matters as debts due
to the Russian Treasury by Estonian subjects, which debts
passed into the hands of Estonia under Article XI, paragraph 2.

But whether or not dealt with in the Treaty, the legal life
of the new State in all its aspects proceeds in succession to
the legal life of the old State. Thus in all matters where the
Government of the latter had jurisdiction, its place is now
taken by the Government of the new State. This holds good
as regards diplomatic protection. If the Estonian contention
that the Esimene is the same as the First Company were cor-
rect, the diplomatic protection of the Company would until a
certain date have been a matter for the Russian Government,
but after that date it would have fallen to the Estonian Govern-
ment. It is the same principle as that found in Article XI,
paragraph 2, under which at a certain date debts owing to
the Russian Treasury passed into the hands of Estonia, and it
is difficult to see why a “claim” against a third State arising
out of an unlawful act should not also pass from the old to
the new State. Regarded from this aspect of the law of State
succession—and this is how the present dispute should be
envisaged—there is nothing surprising in the fact that Estonia
should have had the right to take up a case which previously
only Russia could have espoused. Such a “succession” is an
absolutely characteristic and even essential feature of the law
of State succession. The successor State is continually exer-
cising rights which previously belonged exclusively to the old
State, and the same holds good as regards obligations. Accord-
ingly it would be quite normal that in this case the successor
State should have protected both diplomatically and before

32
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. VAN EYSINGA 33

the Court a company the diplomatic protection of which form-
erly fell to Russia alone.

As has already been said, the rule that a claim must be a
national claim not only at the time of its presentation but
also at the time when the injury was suffered, if it were really
a hard and fast rule, would apply not only if the Lithuanian
contention that the Esimene was ‘only founded in 1923 were
correct, but also if the Estonian contention were well-founded.
It follows from what has been said above that it cannot be
applied in the latter alternative. But apart from this the
Lithuanian Agent has not succeeded in establishing the exist-
ence of the rule in the absolute form imputed to it by the
Lithuanian argument.

Those who maintain that this is a hard and fast rule rely
mainly on the jurisprudence of the Claims Commissions (Mixed
Commissions). So does the Lithuanian Agent.

The Mixed Commissions are set up by treaty when, especially
after stormy events such as a revolution or civil war, a great
number of the nationals of both parties to the treaty have
suffered injury. A desire to liquidate all these claims leads
the two parties to refer them by treaty to a commission set
up especially te deal with them. Accordingly the commission
is a special tribunal for certain groups of the nationals of both
sides, and it is obvious that such treaties have in view only
the nationals of the two parties who have suffered injury, but
not non-nationals, who may be in the same situation and who,
in order to take advantage of the existence of the commission,
get themselves naturalized, or nationals who may have bought
the claims of non-nationals. In the domain of treaties setting
up Mixed Commissions, the rule relied on by the Lithuanian
Agent is perfectly comprehensible and perhaps in this sphere
it is possible to speak of a rule of international law in the
sense that, in the absence of a definite treaty provision, it
must be observed by the Mixed Commissions.

The Lithuanian Agent, in order to support his contention as
to the hard and fast character of the rule adduced by him,
has frequently cited the American publicist Borchard. In this
connection it should be observed that the quotation on page 19
of the Lithuanian Preliminary Objections gives the impression
that Borchard, in his classic work, had laid down the rule
that a claim must be a national claim not only at the time
of its presentation but -also at the time of the injury as a
rule of general application. But if one continues to read on
page 660 of Diplomatic Protection of Citizens abroad, one
realizes that Borchard really only has in mind the line of

33
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. VAN EYSINGA 34

conduct of the United States Department of State in the sphere
of the Claims Commissions. And the heading of paragraph 306
of Borchard explains that this paragraph is merely concerned
with the impossibility of ‘nationalizing’ a claim whether by
the naturalization of the person advancing it or by the assign-
ment of the claim to a national. Accordingly he is dealing with
abuses with which the Mixed Commissions have constantly
had to contend, but which are not present in the Panevezys-
Saldutiskis railway case.

If therefore Borchard’s book is not relevant in the present
case, the same applies with regard to the learned note of
MM. de Lapradelle and Politis on the Washington Mixed Com-
mission of December 31st, 1862, which note is cited on page 21
of the Lithuanian Preliminary Objections. In this note the
part devoted to the question of nationality begins with the
following sentence: ‘Questions of nationality are frequently put
to Mixed Commissions.” And some lines later: “In Mixed
Commissions, protection and nationality coincide. The States
which set them up only make them available to their respec-
tive nationals.’”’ It follows that this note is only concerned
with “Claims Commissions” set up by conventions and which
the contracting parties place at the exclusive disposal of their
nationals. Moreover there is nothing surprising in this, since
the note deals only with such a mixed commission and is not
concerned with international jurisdiction in general.

- The passage quoted on page 21 of the Lithuanian Preliminary

Objections: “In the Medina case the theory of nationality is
definitely and frankly introduced into arbitration proceedings.
And since then it has consistently developed”, might give the
impression that the passage was intended to cover the whole
sphere of arbitration. But the context shows that this is not
so. Moreover the note is careful to emphasize the distinction
between Mixed Commissions and arbitration properly so-called :
on page 179 it says that, in special circumstances, that is to
say when all the claims come from one side only—when there-
fore reciprocity is absent—‘the Mixed Commission nearly
approaches an arbitration properly so-called’.

In the Institute of International Law, Borchard attempted to
generalize that which in his book related only to Mixed Commis-
sions, and he then said a thing which should be stressed and
which indeed is quoted on page 20 of the Preliminary Objections.
“An extensive jurisprudence has established and crystallized the
rule to the effect that a claimant must have possessed the
nationality of the claimant State when the claim originated”
(Year Book of the Institute of International, Law, 1931, I,
p. 282). The jurisprudence referred to by Borchard and quoted

34
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. VAN EYSINGA 35

by him is still that of Mixed Commissions. It may be that
this jurisprudence has crystallized the rule which Borchard has
in mind. But it may be observed that “crystallize” implies
the idea of rigidity. When the Court has to apply unwritten
law, of course it often encounters difficulties. But there are
also advantages, in particular the advantage that such rules of
law, not being written, are precisely not rigid. It will suffice
to read, tntey alia, the observations of M. Politis (Year Book,
1931, II, pp. 206-209) to see that it is a happy thing that
the rule adduced by Lithuania, which may be binding in a
certain number of cases, is by no means crystallized as a general
rule. And in this connection the question also arises whether
it is reasonable to describe as an unwritten rule of -interna-
tional law a rule which would entail that, when a change of
sovereignty takes place, the new State or the State which has
increased its territory would not be able to espouse any claim
of any of its new nationals in regard to injury suffered before
the change of nationality. It may also be questioned whether
indeed it is any part of the Court’s task to contribute towards
the crystallization of unwritten rules of law which would lead
to such inequitable results.

It follows from the foregoing that the Lithuanian Agent has
not succeeded in establishing the existence, in the absolute
form alleged by him, of the rule of international law to the
effect that a claim must be a national claim not only at the
time of its presentation but also at the time when the injury
was suffered, and that this rule cannot resist the normal oper-
ation of the law of State succession.

As the basis on which the first Lithuanian preliminary objec-
tion rests is thus shown to be non-existant, that objection
should have been rejected, and its rejection would have been
possible without prejudging the merits of the case.

*
% *

The second Lithuanian objection, which is likewise prelim-
inary in character, is of the same pattern as the first. It also
adduces a rule of international law, “the rule requiring the
exhaustion of local remedies’. The Lithuanian Agent in his
speech on June 13th, 1938, said that the rule would always be
binding as between the two States unless it had been set aside
by a treaty, and, in Lithuania’s contention, no such treaty
existed.

It is this latter point which is open to doubt. It would
seem that Lithuania cannot rely upon this rule as against
Estonia for the very reason that the acceptance by the two

5 35.
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. VAN EYSINGA 36

States of the Court’s compulsory jurisdiction under Article 36 ‘of
the Court’s Statute, which acceptance is unreserved (Series D.,
No. 6, p. 42; Series E., No. 11, p. 257), implies the setting
aside of the rule in question in relations -between the two
States. We have here an exception to the rule which is accepted
in principle by Lithuania, but which in that country’s conten-
tion does not operate in the present case.

The rule that the means of redress afforded by the national
courts must be exhausted before a government can take up
the case of one of its nationals against a foreign government
is a rule of conduct which has been observed for a very long
time. It is a rule the observance of which dates back to the
remote past, a past antedating by far the “general and logically
coordinated theory of State responsibility”, as M. De Visscher
has called it, a theory which dates from the beginning of this
century and ‘which owes its origin to the remarkable German
science of Laband and after him of Triepel.

When a person approaches his government with a view to
getting it to take up his case against a foreign government,
the former government will begin by ascertaining whether the
remedies afforded by the latter’s courts have been exhausted.
If they have not, it will advise its national to apply to those
courts before it can take up the case on his behalf.

Reciprocally, when a government receives a diplomatic com-
plaint regarding a foreigner, if the latter has not yet exhausted
the remedies afforded him by the national courts, that govern- -
ment will reply to the other government that the outcome of
action before the national courts or other authorities must be
awaited. The same will hold good if the diplomatic represent-
ations take the form of a proposal for arbitration.

The application of the local remedies rule is not restricted
solely to diplomatic relations between governments. Instances
of its application are also to be found in other spheres of inter-
national administration. Thus when the Central Commission
on the Navigation of the Rhine was assigned the task of
dealing with complaints regarding the non-observance of inter-
national law governing the Rhine, it also determined to apply
the rule.

Though therefore the rule is normally followed in interna-
tional practice, there are also. cases where it has not been
followed, There are for instance cases where a settlement of
the claim by diplomacy has been effected notwithstanding the
non-exhaustion of local remedies, and’ also cases where an
arbitrator has been appointed who was to adjudicate in spite
of the fact that all the national courts competent to deal with

36
A./B. 76 (PANEVEZYS-SALDUTISKIS),—OP. VAN EYSINGA 37

the claim had not rendered a decision. When an arbitrator
is appointed in such circumstances, this constitutes a ‘‘proroga-
tion” of jurisdiction.

The local remedies rule encountered an important landmark
in its history when ad hoc arbitrations, the special agreements
for which are not based on compulsory arbitration clauses which
at that date did not yet exist, began to be replaced by such
clauses or even by general arbitration conventions in which the
contracting States agreed beforehand to submit to arbitration
certain categories of legal disputes or even all such disputes
which might arise. Compulsory or institutional arbitration, as
Lammasch calls it, constitutes, in so far as concerns disputes in
which one government is taking up the case of one of its nation-
als, a ‘‘prorogation’’ of jurisdiction provided for in advance. As
regards a particular dispute it has the same effect as an agree-
ment ad hoc with reference to a dispute in which the local remedies
have not been exhausted. In fact, compulsory arbitration,
accepted unconditionally, constitutes an exception to the applic-
ability of the local remedies rule.

So true is this that when, at the instigation of the 1899
Peace Conference, governments began to conclude general arbi-
tration conventions, they realized the necessity of making an
explicit reservation in such conventions regarding the local
remedies rule if they wished to maintain that rule. “Without
such a reservation, compulsory arbitration accepted beforehand,
unconditionally, would constitute a “prorogation” of jurisdiction.
whenever arbitration was obligatorily resorted to before local
remedies had been exhausted. On the other hand, the making
of a reservation postpones compulsory arbitration until the local
courts have adjudicated.

One of the first examples of this reservation is to be found
in the General Arbitration Convention between Denmark and
the Netherlands of February 12th, 1904; and in Article 6 of
the General Treaty of Arbitration between Italy and the Nether-
lands of November 2oth, 1909, we already find a formula very
much like that to be met with more and more frequently in
compulsory jurisdiction or arbitration conventions. Article 6 of
the General Arbitration Treaty between Italy and the Nether-
lands is as follows:

“In questions falling under the jurisdiction of the national
judicial authorities, according to the territorial laws, the Contract-
ing Parties are entitled not to submit the dispute to arbitra-
tion until the competent national courts have delivered a final
decision, except in the case of a denial of justice.”’

37
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. VAN EYSINGA 38

A perusal of the collection of texts governing the Court’s
jurisdiction in Series D., No. 6, and in the addenda to that
collection, will suffice to realize that in a very large number of
conventions providing for the Court’s compulsory jurisdiction,
this compulsory jurisdiction does not exist so long as local
remedies have not been exhausted. Thus for instance Arti-
cle 3 of the Locarno Arbitration Conventions of 1925 runs as
follows : :

“In the case of a dispute the occasion of which, according to
the municipal law of one of the Parties, falls within the compet-
ence of the national courts of such Party, the matter in dis-
pute shall not be submitted to the procedure laid down in the
present Convention until a judgment with final effect has been
pronounced, within a reasonable time, by the competent national
judicial authority.’

The General Act of Conciliation, Judicial Settlement and Arbi-
tration, signed at Geneva on September 26th, 1928, contains
an article—No. 31—the wording of which very much resembles
that of the Locarno instruments. This article is as follows:

<<

I. In the case of a dispute the occasion of which, according
to the municipal law of one of the Parties, falls within the
competence of its judicial or administrative authorities, the
Party in question may object to the matter in dispute being
submitted for settlement by the different methods laid down in
the present General Act until a decision with final effect has
been pronounced, within a reasonable time, by the competent
authority.

2. In such a case, the Party which desires to resort to the
procedures laid down in the present General Act must notify
the other Party of its intention within a period of one year
from the date of the afore-mentioned decision.”

It is not without interest to observe that both the text of
Locarno and that of the General Act, as well as the numerous
treaties based on the text of these important instruments, speak
of disputes between States the subject (occasion) of which falls
within the competence of the courts (judicial or administrative
authorities) of one of the parties to the treaty. In a case where
one of the parties has espoused the claim of a physical or
juristic person, the dispute between the two States has there-
fore precisely the same subject (occasion) as the dispute between
the physical or juristic person and one of the two States.

It seems clear that in all cases where the jurisdiction of the
Court is conditional upon the exhaustion of local remedies, an
objection to the effect that an application presented before
such remedies have been exhausted cannot be entertained must
be sustained by the Court.

The position however is different when the Court’s jurisdiction
is accepted unconditionally. In the case, the Court’s compulsory

38
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. VAN EYSINGA 39

jurisdiction, if all the remedies afforded by the national courts have
not been exhausted, constitutes a ‘‘prorogation’’ of jurisdiction;
the Court is competent even before exhaustion of local remedies.

This is the position in the present case; for neither Arti-
cle 36, paragraph 2, of the Court’s Statute nor the Lithuanian
and Estonian declarations contain a reservation respecting the
exhaustion of local remedies.

It follows from the foregoing that the local remedies rule
cannot operate in the present case. It. is set aside by the
unconditional acceptance of the Court’s jurisdiction.

The same would hold good if an objection had been lodged
based, not on the non-exhaustion of the remedies afforded by
the national courts but on the non-exhaustion of international
remedies, that is to say the diplomatic channel. In this con-
nection, the Court in Judgment No, 6, in the case concerning
certain German interests in Polish Upper Silesia, says that
if a compulsory jurisdiction clause does not stipulate that
diplomatic negotiations must first be tried, recourse may be
had to the Court as soon as one of the parties considers that
a difference of opinion exists (p. 14).

It is true that some States have been led to attach very
great importance to the local remedies rule because pressure,
which has sometimes been unjustified, has been brought to bear
on them in order to induce them to recognize private claims
espoused by a government, although the remedies of municipal
law have not been exhausted. This circumstance however can-
not invalidate the foregoing considerations.

Three further observations may be made.

‘In the first place it has been said that the local remedies
rule is implied in Article 36 of the Court’s Statute. When one
considers the influence which the new conception of compul-
sory arbitration has exercised on the old practice in regard to
the local remedies rule and that in order to maintain that
tule in force side by side with compulsory arbitration, it has
been held necessary to make an express reservation regarding
it in general arbitration or jurisdictional conventions, it will
perhaps be realized that it is difficult to admit the existence
of an implied reference in view of so many explicit reservations.

It has also been said that if the view put forward above
were correct, the result would be that governments would
hesitate much before renewing or signing declarations accept-
ing the optional clause. It would seem that such hesitation
is unnecessary, for practice shows that these declarations often
comprise a fairly wide range of reservations. Thus, several
Dominions when signing their declarations have, in certain

39
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. VAN EYSINGA 40

conditions, made a reservation respecting prior recourse to the
Council of the League of Nations. Accordingly, there is nothing
to prevent States from making a condition respecting the
‘exhaustion of local remedies.

In the third place, it has been said that since the Court, under
Article 38 of the Statute of the Court, must apply the general
principles of law recognized by civilized nations, it must apply the
local remedies rule. This obligation is not denied. But one
must also not lose sight of the fact that this is a rule to which
there are many exceptions. It is by no means a rule of public
police which States must treat as sacrosanct. They do not do
so when they arrange an ad hoc arbitration without previous
exhaustion of local remedies ; they neither do when they accept
the Court’s jurisdiction in advance without making the usual
reservation concerning the rule. The Court itself in Judgment
No. 14, page 19 (the Serbian Loans case), recalled that there
were cases in which the rule did not apply.

Even disregarding for the moment what has been said above,
it is to be observed that the highest court in Lithuania, the
Lithuanian Supreme Court, in its judgment of March 16th/26th,
1934, pronounced so definitely in regard to a cardinal point
which, if accepted by the Court, would entail complete success
for Lithuania in this case, that it would be useless for the
Company to apply to the Lithuanian courts before the Estonian
Government took up its case before the Court. I refer
to the question whether the legal personality of the First
Company persists in the Esimene Company, or whether on the
contrary the Esimene is a new company. The Supreme Court
of Lithuania definitely said that the Esimene was a new com-
pany. The following are the relevant passages :

“The defendant cited in this case as liable for the bond is
not the First Company of Secondary Railways in Russia, with
its Board of Directors in Petrograd, but the First Company of
Secondary Railways in Russia, with its Board of Directors at
Tallinn in Estonia and whose managing director, Paul Klompus,
at present resides at Kaunas, at the Lithuania Hotel, No. 9,
Daukant Street. Consequently, in order to bring this case within
the jurisdiction of the Lithuanian courts, a domicile has been
artificially created in breach of Articlé 220 of the Code of Civil
Procedure, which indicates where a company is to be sued.

More especially since, as may be seen from the evidence pro-
duced by the defendant, no company exists in Estonia in whose
name the bond was issued and whose statutes were in force in
1892, but there is a company newly founded under the name

40
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. VAN EYSINGA  4I

of the Esimene Juurdeveo Raudteede Selis Venemaal (which,
translated, may mean: ‘First Company of Secondary Railways
in Russia’).”’

It is difficult to imagine a clearer example of a definite pro-
nouncement by a highest national court on a question which
decides the issue in favour of one of the two Parties before
the Court. In such a case an objection based on the local
remedies rule is inapplicable, even apart from what had been
said concerning the impossibility of presenting this objection in
view of the unconditional acceptance by the two Parties of
the Court’s compulsory jurisdiction under Article 36 of the
Court’s Statute.

(Signed) v. EYSINGA.

4i
